Citation Nr: 1534783	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  11-15 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for post knee replacement (TKR) left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from March 1962 to March 1984.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for the post-TKR left knee disability, rated 30 percent.  In May 2015 a Travel Board hearing was held before the undersigned; a transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the hearing before the undersigned in May 2015, the Veteran testified he is being treated for his left knee on a fee basis at Rothman Institute.  Some records from this facility have been associated with the record, but they are from 2013 and mostly involve treatment of the right knee.  He also stated that he is only able to stand for 15 to 20 minutes on his left leg.  He asserts that his left knee disability has increased in severity.  

The Veteran was most recently examined by the VA for his left knee in October 2014.  At that time, range of motion of the left knee was from 0-110 degrees, and there was no objective evidence of painful motion.  In light of the Veteran's allegations that his left knee disability has increased in severity, and that he is receiving treatment for the left knee, the Board concludes that additional development of the record is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of evaluation and/or treatment he has received for his left knee since 2013, and to submit authorization forms for VA to secure records of any such private evaluations and treatment, to specifically include releases for records from the Rothman Institute.  The AOJ should secure for the record complete clinical records of the evaluations and treatment from all providers identified.  

2.  The AOJ should then arrange for the Veteran to be examined by an orthopedist to assess the current severity of his left knee disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  The findings noted should be described in detail.  All indicated studies must be completed, to include range of motion studies of the left knee, with notation of any additional functional limitations due to factors such as weakness, pain, on use, etc.  The examiner should specifically indicate whether there are chronic residuals of TKR consisting of severe painful motion or weakness.  

The examiner should include rationale with all opinions.
      
3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

